Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election of Group I, an insole appropriate for footwear was made without traverse in the reply filed on 13 January 2022.
Claims 1-15 are being treated on the merits.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the reproduction quality of some of the drawings is poor.  For example, particularly the shape structure of Figs. 3A, 4A, and 9  cannot be readily determined from the quality of the drawings.  Moreover, the shape structure in Fig. 4B cannot be readily determined in zones 40PH or 40T.  Figures 2, 3B, and 5 are of similar poor reproduction quality. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

“beam and lattice construct” of claim 4; it is noted reference numeral 44 of Fig. 5 is directed to “lattice  structure” which has a “beam width” (paragraph 39); however, it is not clear from the disclosure what constitutes a “beam” within the context of Fig. 5., and how the structure varies in beam thickness of claim 5
“unit cell structure is selected from the group consisting of mass and connector structures and TPMS structures” of claim 6
“zone interface” of claim 9
“beam and lattice construct” of claim 22; it is noted reference numeral 44 of Fig. 5 is directed to “lattice  structure” which has a “beam width” (paragraph 39); however, it is not clear from the disclosure what constitutes a “beam” within the context of Fig. 5., and how the structure varies in beam thickness of claim 23 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “based on the desire of a user” in line 2 of the claim.  It is understood this should read instead “based on a desire of a user”.  
Claim 15 is objected to because of the following informalities:  Claim 12 recites “an insole according to claim 1” in line 5 of the claim.  It is understood this should read instead “the insole according to claim 1”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 10-12, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the material structure varies in unit cell shape” in line 1 of the claim.  Usage of “the material structure” is indefinite because claim 1, on which claim 3 depends, recites at least two material structures i.e. the material structure of the at least one functional zone and the material 
Material structure varies in unit cell shape within one functional zone
Material structure unit cell shape of the at least one functional zone varies from that of the unit cell shape of the at least one other functional zone
Some other meaning pertinent to other functional zones which might be present in the article
For the purpose of applying art, claim 3 is interpreted as if it reads “The insole of claim 1, wherein the material structure of at least one functional zone varies in unit cell shape from the material structure of at least one other functional zone”.

Claim 4 is indefinite if only because it depends on an indefinite claim.
Claim 5 is indefinite if only because it depends on an indefinite claim.  Moreover, claim 5 is further indefinite because it further recites “the material structure varies” in the same manner as claim 3’s recitation.  Accordingly, it is not clear which zone or zones are being further limited by claim 5 in the same way that claim 3 is indefinite.
For the purpose of applying art, claim 5 is interpreted as if it reads “The insole of claim 4, wherein the material structure of at least one functional zone varies in lattice beam thickness from the material structure of at least one other functional zone.”

Claim 6 is indefinite if only because it depends on an indefinite claim.  Moreover, claim 6 recites “the unit cell structure” in line 1 of the claim.  “unit cell structure” lacks an explicit antecedent but is nonetheless understood to refer to “material structure comprised of unit cells” of claim 1.  Insofar as claim 6 does not positively identify which zone or zones the “unit cell structure” of claim 6 is referring to, claim 6 is further indefinite insofar as it is not clear which zone or zones are being further limited.
of at least one functional zone is selected from the group consisting of mass and connector structures and TPMS structures.”


Claim 10 recites “the material structure for the functional zone” in line 1 of the claim.  Usage of “the functional zone” is indefinite because claim 1, on which claim 10 depends, recites plural functional zones.  Accordingly, it is not clear which functional zone or zones are being further limited in claim 10.
For the purpose of applying art, claim 10 is interpreted as if it reads “The insole of claim 1, wherein the material structure for at least one 


Claim 11 recites “the material structure for the functional zone” in line 1 of the claim.  Usage of “the functional zone” is indefinite because claim 1, on which claim 11 depends, recites plural functional zones.  Accordingly, it is not clear which functional zone or zones are being further limited in claim 11.
For the purpose of applying art, claim 11 is interpreted as if it reads “The insole of claim 10, wherein the material structure for at least one 

Claim 12 is indefinite if only because it depends on indefinite claim 11.
Claim 21 recites “the material structure varies in unit cell shape” in lines 5-6 of the claim.  Usage of “the material structure” is indefinite because the claim recites at least two material structures i.e. the material structure of the at least one functional zone and the material structure of the at least one other functional zone. Accordingly, it is not clear which zone or zones are being further limited after “the material structure” is recited in line 5; the claim could be construed as:
Material structure varies in unit cell shape within one functional zone
Material structure unit cell shape of the at least one functional zone varies from that of the unit cell shape of the at least one other functional zone
Some other meaning pertinent to other functional zones which might be present in the article
For the purpose of applying art, claim 21 is interpreted as if it reads “An insole for footwear, the insole comprising: at least one layer of insole material, the at least one layer of insole material being configured to comprise plural functional zones, each functional zone comprising a material structure comprised of unit cells, the material structure of at least one functional zone differing from the material structure of at least one other functional zone, wherein the material structure of at least one functional zone varies in unit cell shape from the material structure of at least one other functional zone.”


Claim 22 is indefinite if only because it depends on an indefinite claim.
Claim 23 is indefinite if only because it depends on an indefinite claim.  Moreover, claim 23 is further indefinite because it further recites “the material structure varies” in the same manner as claim 21’s recitation.  Accordingly, it is not clear which zone or zones are being further limited by claim 23 in the same way that claim 21 is indefinite.
For the purpose of applying art, claim 23 is interpreted as if it reads “The insole of claim 21, wherein the material structure of at least one functional zone varies in lattice beam thickness from the material structure of at least one other functional zone.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, & 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Schwartz, US 2018/0228401].

Regarding claim 1:
Schwartz teaches (Figs. 3-13):
An insole (“insole insert”; paragraph 34) for footwear (“for footwear”; paragraph 9), the insole comprising: at least one layer of insole material (the at least one layer shown in Fig. 3), the at least one layer of insole material being configured to comprise plural functional zones (refer to annotated Fig. 3-A below identifying first functional zone and second functional zone), each functional zone comprising a material structure comprised of unit cells (the first zone comprising unit cells of “compression cell structures…306”; paragraph 34 and the second zone comprising unit cells of “compression cell structures 302”; paragraph 34), the material structure of at least one functional zone differing from the material structure of at least one other functional zone (“Each of the compression cell structures 302, 304, 306, 308, 310, 312, 314, 316, 318, and 320 differ”; paragraph 34; refer also to paragraph 37 which explains differences between 302 and 306).

    PNG
    media_image1.png
    820
    1147
    media_image1.png
    Greyscale


Regarding claim 2:
Schwartz teaches the insole of claim 1, as set forth above.
Schwartz further teaches wherein each functional zone is configured individually because Schwartz teaches configuration of the insole according to “Pressure readings taken for a foot of an individual…cells are created…based on an individual’s pressure readings” (Abstract).

Regarding claim 3:
Schwartz teaches the insole of claim 1, as set forth above.
Schwartz further teaches, as best understood, wherein the material structure varies in unit cell shape insofar as the material structure of 302 and 306 differ in size of the features thereof: “each compression cell 306 comprises a grouping of four smaller versions of compression cell 302”; paragraph 37.

Regarding claim 4:
Schwartz teaches the insole of claim 3, as set forth above.
Schwartz further teaches, as best understood, wherein the material structure of at least one functional zone is configured to comprise a beam and lattice construct insofar as Schwartz teaches “compression cells having a…lattice structure” (paragraph 9) and a beam of cell 306 is identified in the below annotated Fig. 10-A.

    PNG
    media_image2.png
    741
    932
    media_image2.png
    Greyscale


Regarding claim 5:
Schwartz teaches the insole of claim 4, as set forth above.
Schwartz further teaches, as best understood, wherein the material structure varies in lattice beam thickness because Schwartz teaches “each compression cell 306 comprises a grouping of four smaller versions of compression cell 302”; paragraph 37; accordingly Schwartz teaches a beam of cell 306 whose thickness varies from that of cell 302.

Regarding claim 6:
Schwartz teaches the insole of claim 3, as set forth above.
Schwartz further teaches, as best understood, wherein the unit cell structure is selected from the group consisting of mass and connector structures and TPMS structures insofar as masses and a connector of cell 306 are identified in the below annotated Fig. 10-B.

    PNG
    media_image3.png
    745
    932
    media_image3.png
    Greyscale

Regarding claim 7:
Schwartz teaches the insole of claim 1, as set forth above.
Schwartz further teaches wherein the plural functional zones are based on a user's physiological data insofar as Schwartz teaches “manufacture a custom…insole…based upon pressure measurements of an individual's foot. In a preferred embodiment the pressure measurements are mapped to create a data model of the foot after the individual stands upon an electronic pressure plate that uses pressure sensors and receives a pressure analysis of the foot. The data model is then input to the 3D printer to create a custom orthotic or insole”; paragraph 23.

Regarding claim 8:
Schwartz teaches the insole of claim 1, as set forth above.
Schwartz further teaches wherein the properties of each functional zone are predetermined with respect to at least compression response (“each compression cell type is created with a different structure, with each structure dictating the pressure response for each compression cell.  For example…compression cell type 302 utilizes larger, more flexible elements in its structure, making it more-easily compressed and thus giving it a greater pressure response and making it have a softer “feel” when placed underfoot.”; paragraph 34).

Regarding claim 9:
Schwartz teaches the insole of claim 1, as set forth above.
Schwartz further teaches wherein the at least one layer of insole material is configured to comprise a zone interface (see annotated Fig. 3-B below) between at least two of the plural functional zones, and wherein the zone interface is configured to functionally connect with the material structure of adjacent plural functional zones.
(Insofar as the zone interface is disposed between the first and second functional zones, it is configured to functionally connect with the material structure of adjacent functional zones).

    PNG
    media_image4.png
    820
    1147
    media_image4.png
    Greyscale


Regarding claim 10:
Schwartz teaches the insole of claim 1, as set forth above.
Schwartz further teaches, as best understood, wherein the material structure for the functional zone is configured in dependence upon a characteristic of a wearer of the footwear insofar as Schwartz teaches “Pressure readings taken for the foot of an individual identify pressure points for that foot. The pressure points are quantified and the foot is “mapped” in a grid format on a pressure map. Once mapped, structural components corresponding to a particular pressure value are positioned in the orthotic based on the mapping. The compression cells are created via 3D printing methods based on an individual's pressure readings” (Abstract). 

Regarding claim 11:
Schwartz teaches the insole of claim 10, as set forth above.
Schwartz further teaches, as best understood, wherein the material structure for the functional zone is configured in dependence upon a desired compression response for the wearer in the functional zone insofar as Schwartz teaches “The compression cells are created via 3D printing methods based on an individual's pressure readings and results from an electronic pressure plate utilizing pressure response sensors” (Abstract).  Moreover, Schwartz teaches “compression cell structures that provide a particular desired pressure response” (paragraph 34).

Regarding claim 12:
Schwartz teaches the insole of claim 11, as set forth above.
Schwartz further teaches, as best understood, wherein the desired compression response for the wearer is predetermined based on the desire of a user of the insole insofar as Schwartz teaches “compression cell structures that provide a particular desired pressure response” (paragraph 34).

Regarding claim 13:
Schwartz teaches the insole of claim 1, as set forth above.
Schwartz further teaches wherein at least part of the insole is manufactured using additive manufacturing (“created via 3D printing methods”; Abstract) wherein Applicant notes in paragraph 35 of the instant specification “additive manufacturing techniques, e.g., 3D printing”.

Regarding claim 21:
Schwartz teaches (Figs. 3-13), as best understood:
An (“insole insert”; paragraph 34) for footwear (“for footwear”; paragraph 9), the insole comprising: at least one layer of insole material (the at least one layer shown in Fig. 3), the at least one layer of insole material being configured to comprise plural functional zones (refer to annotated Fig. 3-A presented above in addressing claim 1 identifying first functional zone and second functional zone), each functional zone comprising a material structure comprised of unit cells (the first zone comprising unit cells of “compression cell structures…306”; paragraph 34 and the second zone comprising unit cells of “compression cell structures 302”; paragraph 34), the material structure of at least one functional zone differing from the material structure of at least one other functional zone (“Each of the compression cell structures 302, 304, 306, 308, 310, 312, 314, 316, 318, and 320 differ”; paragraph 34; refer also to paragraph 37 which explains differences between 302 and 306), wherein the material structure varies in unit cell shape (the material structure of 302 and 306 differ in size of the features thereof: “each compression cell 306 comprises a grouping of four smaller versions of compression cell 302”; paragraph 37).

Regarding claim 22:
Schwartz teaches the insole of claim 21.
Schwartz further teaches, as best understood, wherein the material structure of at least one functional zone is configured to comprise a beam and lattice construct insofar as Schwartz teaches “compression cells having a…lattice structure” (paragraph 9) and a beam of cell 306 is identified in the annotated Fig. 10-A presented in addressing claim 4.

Regarding claim 23:
Schwartz teaches the insole of claim 21.
Schwartz further teaches, as best understood, wherein the material structure varies in lattice beam thickness because Schwartz teaches “each compression cell 306 comprises a grouping of four smaller versions of compression cell 302”; paragraph 37; accordingly Schwartz teaches a beam of cell 306 whose thickness varies from that of cell 302.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over [Schwartz, US 2018/0228401] in view of [Guyan, US 2014/0259787].

Regarding claim 14:
Schwartz teaches the insole of claim 1, as set forth above.
Schwartz does not expressly teach wherein at least two of the plural functional zones are monolithically formed with one another.
However, Guyan teaches (Figs 4-10) a shoe sole element (“midsole 100”; paragraph 24) comprising a “lattice 108” structure comprising “a plurality of cell units 156…integrally formed with one another to construct the lattice 108 as a single unitary part” wherein the sole element comprises plural functional zones “zones formed along the midsole”; see particularly Fig. 8.  Insofar as Guyan teaches “As used herein, the term “single, unitary piece” is intended to mean an indivisible part that is not joined together after being formed and cannot be disassembled without destruction of the part” (paragraph 50), Guyan teaches monolithically formed.
Guyan further teaches “By forming the midsole 100 with three-dimensional printing and selective laser sintering processes it is possible to form complex three-dimensional structures including undercuts and patterns of through holes, such as the crisscrossing structure of the lattice 108. Additionally, the lattice 108 and the platform 104 can be integrally formed of the same material in the same processing step. Because the midsole 100 is a single, unitary piece, the comfort and utility provided to the user can be accomplished with one piece instead of many. Accordingly, it is possible that the midsole 100 is less expensive to produce than a larger number of parts to be combined together to accomplish the same objective as the midsole 100” (paragraph 52).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the insole of Schwartz to comprise the at least two of the plural functional zones are monolithically formed with one another structure of Guyan in order to arrive at an improved insole, one capable of being produced economically while imparting a plural functional zone structure, as taught by Guyan (paragraph 52).

Regarding claim 15:
Schwartz teaches the insole of claim 1, as set forth above.
Schwartz does not expressly teach:
Footwear comprising: an exterior sole configured to interface with a contact surface; an upper attached to the exterior sole and configured to at least partially define a cavity for foot insertion; an insole according to claim 1, the insole insertable into or formed within the cavity.
Schwartz does teach the insole is appropriate for footwear (paragraph 9) and teaches that the insole is pertinent to being “inserted into footwear to cushion the sole of the foot” (paragraph 5).  Thus Schwartz at least suggests the insole is appropriate for insertion into footwear.
However, Guyan teaches (Fig. 1) footwear (“shoe 10”; paragraph 2) comprising: an exterior sole (“outsole 30”; paragraph 2) configured to interface with a contact surface (“contact with the ground”; paragraph 2); an upper (“upper 14”; paragraph 2) attached to the exterior sole (“sole 18 coupled to the upper 14”; paragraph 2; wherein the outsole 30 is part of the sole (paragraph 2)) and configured to at least partially define a cavity for foot insertion (“upper 14 covers the top and sides of the user’s foot”; paragraph 2); an insole (elements 22 and 26 of Guyan; i.e. “insole 22, and midsole 26”; paragraph 2) the insole insertable into or formed within the cavity (Fig. 1 of Guyan teaches 22 and 26 disposed within cavity, and Guyan as embodied in Fig. 10 expressly teaches insertion of a latticed midsole 100 “into the outsole”, wherein the midsole is visible through openings in the outsole (paragraph 49) wherein it is understood that such insertion is into a cavity at least partially defined by an upper).
Guyan further teaches the exterior sole “provides a durable surface which can sustain repeated impact and friction with the ground” (paragraph 2), while the upper “covers the top and sides of the user’s foot” (paragraph 2), while the insole “provides a comfortable surface…provides…cushioning and shock absorption” (paragraph 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the insole of Schwartz to further comprise the an exterior sole configured to interface with a contact surface; an upper attached to the exterior sole and configured to at least partially define a cavity for foot insertion; the insole insertable into or formed within the cavity, thus arriving at the claimed footwear in order to create a complete footwear appropriate for sustaining repeated impact and friction with the ground, covering the top and sides of the user’s foot, and providing a comfortable surface and cushioning and shock absorption to the foot, as taught by Guyan (paragraph 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
[Howlett, US 6,301,805] teaches an insole comprising a plurality of functional zones.
[Mukenev, US 2018/0153256] teaches an insole comprising a plurality of functional zones.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732              

/KATHARINE G KANE/               Primary Examiner, Art Unit 3732